DETAILED ACTION

This Office Action is in response to the RUSH, dated January 31, 2022, in which the specification amendments made to Paragraphs 0082, 0086, 0092, 0106, and 0117 on April 2, 2018 were questioned for completeness for not following the amendment conventions addressing each and every change.   Primary Examiner notes Claims 1-13 and 16-20 are still pending and remain allowed.
Primary Examiner notes Applicant’s reference to “nozzles 125, 130” in Para 0082 is inconsistent with the amended and accepted amendment to Para 0078 which states “nasal inserts 225, 230” as amended on April 2, 2018.  Consequently, the amendments to Para 0082 retain the term “nasal inserts” in reference to “525, 530” to be consistent with the previous amendment of Para 0078.
Primary Examiner notes Applicant’s reference to “nozzles 225, 230” in Para 0086 is inconsistent with the amended and accepted amendment to Para 0086 which states “nasal inserts 225, 230” as amended on April 2, 2018.  Consequently, the amendments to Para 0086 retain the term “nasal inserts” in reference to “525, 530” to be consistent with the previous amendment of Para 0086.
Primary Examiner notes Applicant’s reference to “nozzles 525, 530” in Para 0106 is inconsistent with the amended and accepted amendment to Para 0105 which states “nasal inserts 525, 530” as amended on April 2, 2018.  Consequently, the amendments to Para 0106 retain the term “nasal inserts” in reference to “525, 530” to be consistent with the previous amendment of Para 0105.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN SPECIFICATION: 
All corrections made from the originally filed on September 1, 2016 incorporating Applicant’s amendments as made on April 2, 2018 and best understood to maintain consistency throughout the amended specification of the instant application.


Paragraph 0082:

As may be understood from FIG. 1, in various embodiments of the invention, each of the cannula's conduit outlets 136, 141 is located at the end of a respective elongate, substantially tubular, outlet member 135, 140. For example, in the embodiment shown in FIG. 1, the cannula 10 includes a first outlet member 135 that is substantially parallel to the cannula's first nasal insert 125. In this embodiment, the first outlet member 135 and the first nasal insert 125 may be positioned on opposite sides of the 10 includes a second Nasal inserts 125, 130 also may have nozzle outlets 181, 182 respectively.

Paragraph 0086:

As may be understood from FIG. 2, in certain embodiments of the invention, the cannula 200 includes at least one sensor 245 that is integrated into an exterior portion of the cannula 200 (e.g., within a recess 223 formed within an exterior surface of one of the cannula's nasal inserts, nasal inserts 225, 230). In this embodiment, information from the sensor 245 may be relayed to a control system outside the cannula 200 via an electrical wire 246 that extends from the sensor 245, through a conduit, and out an outlet 235, 240 in the conduit. In various embodiments of the invention, the conduit extends through or adjacent an interior portion of a sidewall of one of the  Nasal inserts 225,230 also have nozzle outlets 281, 282 respectively.

Paragraph 0092:

As a further example, FIG. 12 illustrates an exemplary Elongate extensions 1270, 1272 may have conduit inlets 1252, 1253 respectively, while nozzle 1227 has a nozzle outlet 1281.

Paragraph 0106:

For example, in the embodiment of the invention shown in FIG. 5, each of the nasal insert body portion 555 and a pair of co-facing, elongated flanges, flanges 560, 561 that each have a substantially C-shaped cross section. In this embodiment, these  nasal insert body portion 555 to form a substantially U-shaped channel (which is one example of a "nasal lumen") through which ambient air may flow to and/or from a user's nasal passages when the cannula 500 is operatively in place within the user's nares. In this embodiment, when the nasal inserts 525, 530 are properly in place within the user's nares, respiratory gas is free to flow into the user's nose through the nasal insert body portion 555, and ambient air is free to flow into and out of the user's nose through a passage defined by: (1) the flanges 560, 561; (2) the exterior side surface of the nasal insert body portion 555 that extends between the flanges 560, 561; and (3) an interior portion of the user's nose. In various embodiments, air may flow to and/or from a user's nose through this passage when the cannula 500 is operatively in place within the user's nares. A pathway (e.g., a semicircular In embodiments, nasal inserts 525, 530 may have conduit inlets 552, 554, and cannula 500 may have conduit outlets 535, 540.

Paragraph 0117:

As may be understood from FIG. 12, in various embodiments, the  In various embodiments, the cannula 1200 includes a first tubing inlet 1217 and a second tubing inlet 1222.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785